Case 2:20-cr-00350-NBF Document 2. Filed 11/13/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

   

Vv. Criminal No. 20 ~ 3Se O
ANTHONY NGUYEN | : rR
a/k/a Jackie Lee . F . L E U
a/k/a Jojo Nguyen . ; NOV 13 2020

CLERK U.S. DISTRICT COURT >
INDICTMENT MEMORANDUM WEST, DIST. OF PENNSYLVANIA

AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United
States Attorney for the Western District of Pennsylvania, and Eric G. Olshan, Assistant United

States Attorney for said District, and submits this Indictment Memorandum to the Court:

I. THE INDICTMENT
A federal grand jury returned. a three-count Indictment against the above-named defendant

for alleged violations of federal law:

COUNT OFFENSE/DATE TITLE/SECTION

 

1 Interstate Trafficking in Illegally Possessed 16 U.S.C. §§ 3372(a)(1),
or Transported Fish 3373(d)(1)(B) and 18.U.8.C.
April 19, 2016 ee . §2

2 Interstate Trafficking in Illegally Possessed 16 U.S.C. §§ 3372(a)(2)(A),
or Transported Fish or Wildlife 3373(d)(1)(B) and 18 U.S.C.
November 25, 2019 —  §2

3 False Record for Fish Intended to Be 16 U.S.C. §§ 3372(d)(2),
Transported in Interstate Commerce 3373(d)(3)(A)(Gi) and 18

November 25, 2019 U.S.C. § 2
Case 2:20-cr-00350-NBF Document 2 Filed 11/13/20 Page 2 of 5

Il. ELEMENTS OF THE OFFENSES

A. As to Count 1: |

In order for the crime of Interstate Trafficking in Tllegally Possessed or Transported Fish,
in violation of 16 U.S.C. §§ 3372(a)(1) and 3373(d)(1)(B) and 18 U.S.C. § 2, to be established,
the government must prove all of the following essential elements beyond a reasonable doubt:

1...‘ That the defendant did knowingly transport, sell, receive, acquire, or purchase fish
or wildlife, or intended to do SO; |

2. That in doing SO the defendant knowingly engaged in conduct that involved the sale
or purchase of, the offer to sell or purchase, or the intent to sell or purchase fish or wildlife;

3. That the fish or wildlife had been taken, possessed, transported, or sold in violation
of any law, treaty, or regulation of the United States;

4. That the defendant knew the fish or wildlife was taken, possessed, transported, or
sold in violation of any law, treaty, or regulation of the United States; and

5. That the market value of the fish or wildlife was in excess of $350.

16 U.S.C. § 3372(a)(1), 3373(d)(1)(B).

B. As to Count 2: .

In order for the crime of Interstate Trafficking in Illegally Possessed or Transported Fish,
in violation of 16 U.S.C. §§ 3372(a)(2)(A) and 3373(d)(1)(B) and 18 U.S.C. § 2, to be established,
the government must prove all of the following essential elements beyond a reasonable doubt: |

1. That the defendant did knowingly transport, sell, receive, acquire, or purchase fish
or wildlife, or intended to do so, in interstate commerce;

2. That in doing so the defendant knowingly engaged in conduct that involved the sale

or purchase of, the offer to sell or purchase, or the intent to sell or purchase fish or wildlife;
Case 2:20-cr-00350-NBE Document 2 Filed 11/13/20 Page 3 of 5

3. That the fish or wildlife had been taken, possessed, transported or sold in violation
of or in a manner unlawful under state law or regulation; |

4. That the defendant knew that the fish or wildlife was taken, possessed, transported
or sold in violation of, or in a manner unlawful under a state law or regulation; and

5. That the market value of the fish or wildlife was in excess of $350.

| 33 U.S.C. §§ 3372(a)(2)(A), 3373(d)(1)(B).

C. As to Count 3: |

In order for the crime of False Record for Fish Intended to Be Transported in Interstate
Commerce, in violation of 16 U.S.C. §§ 3372(d)(2) and 3373(d)(3\(A)(ii) and 18 U.S.C. § 2, to be
established, the government must prove all of the following essential elements beyond a reasonable
doubt:

1. That the defendant did knowingly make or submit a false record, account, label or
false identification of any fish or wildlife;

2. That the fish or wildlife had been or was intended to be transported in interstate
commerce; and .

3. That the offense involved the sale or purchase of, the offer of sale or purchase of,
or the commission of any act with the intent to sell or purchase fish or wildlife: and

4, That the market value of the fish or wildlife was in excess of $350.

33 U.S.C. § 3372(d)(2), 3373(d)(3)(A)Gi).
Tit. PENALTIES

A. As to Counts 1 and 2: Interstate Trafficking in Illegally Possessed or

Transported Fish (33 U.S.C. §§ 3372(a)(1), (a)(2)(A), 3373(d)(1)(B) and 18 U.S.C. § 2):

1. A term of imprisonment of not more than five (5) years (33 U.S.C.

§ 3373(d)(1)(B));
Case 2:20-cr-00350-NBF Document 2 Filed 11/13/20 Page 4 of 5

2. A fine not more than $250,000 (18 U.S.C. § 3571(b)GB));

3. A term of supervised release of not more than three (3) years (18 U.S.C.
§ 3583);

4. Any or all of the above..

B. As to Count 3: False Record for Fish Intended to Be Transported in Interstate

Commerce (33 U.S.C. §§ 3372(d)(2), 3373(d)(3)(A)(ii) and 18 U.S.C. § 2):

1. A term of imprisonment of not more than five (5) years (33 U.S.C.
§ 3373(d)(3)(A)):

2. A fine not more than $250,000 (18 U.S.C. § 3571(b6)(3));

3. A term of supervised release of not more than three (3) years (18 U.S.C.
§ 3583);

4. Any or all of the above.

IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon which

the defendant is convicted, pursuant to 18 U.S.C. § 3013.

V. RESTITUTION

Restitution is not applicable in this case.
Case 2:20-cr-00350-NBF Document 2 Filed 11/13/20 Page 5of5

VI. FORFEITURE

Forfeiture is not applicable in this case.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

AS

ERIC G. OLSHAN
Assistant United States Attorney
IL ID No. 6290382
